IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  July 1, 2008
                                No. 07-41242
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOHN PHILLIP HUGHS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:07-CR-113-1


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      John Phillip Hughs appeals the sentence imposed following his guilty-plea
conviction for being a felon in possession of a firearm. He contends the district
court erred by increasing his sentence for possessing a firearm in connection
with possession of methamphetamine, pursuant to U.S.S.G. § 2K2.1(b)(6).
Hughs asserts the adjustment was inapplicable because there was no evidence
his use or possession of the firearm facilitated or made more dangerous any
other felony offense.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41242

      Although post-Booker, the Sentencing Guidelines are advisory only, and
an ultimate sentence is reviewed for reasonableness under an abuse-of-
discretion standard, the district court must still properly calculate the guideline-
sentencing range for use in deciding on the sentence to impose. Gall v. United
States, 128 S. Ct. 586, 596 (2007).      In that respect, its application of the
guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      The loaded shotgun in Hughs’ van was readily available to Hughs to
protect his drug-related activities and had the potential to facilitate those
activities. United States v. Conden, 18 F.3d 1190, 1200 (5th Cir. 1994); § 2K2.1
cmt. n.14(A). There is an “automatic increase in the danger of physical violence
. . . when drugs and guns are present together”. United States v. Houston, 364
F.3d 243, 250 (5th Cir. 2004) (quoting United States v. Fadipe, 43 F.3d 993, 994-
95 (5th Cir. 1995)). Therefore, the district court did not err in applying an
increase to Hughs’ sentence pursuant to § 2K2.1(b)(6). See United States v.
Condren, 18 F.3d 1190, 1200 (5th Cir. 1994); § 2K2.1 cmt. n.14(A).
      AFFIRMED.




                                         2